Case 2:19-cv-02956-GW-FFM Document 23 Filed 06/27/19 Page 1 of 2 Page ID #:269



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11 JUSTINE TANJAYA,                          Case No. CV 19-2956-GW-FFMx
  12              Plaintiff,                   ORDER REGARDING
                                               DEFENDANT THE REGENTS OF
  13        vs.                                THE UNIVERSITY OF
                                               CALIFORNIA’S APPLICATION
  14 THE REGENTS OF THE                        FOR LEAVE TO FILE UNDER
       UNIVERSITY OF CALIFORNIA; and           SEAL
  15 DOES 1 through 25, inclusive,
                                               Judge: Hon. George H. Wu
  16              Defendants.                  Courtroom: 9D
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -1-
        [PROPOSED] ORDER REGARDING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:19-cv-02956-GW-FFM Document 23 Filed 06/27/19 Page 2 of 2 Page ID #:270



   1        Upon consideration of Defendant The Regents of the University of
   2 California’s Application for Leave to File Under Seal and the supporting

   3 Declaration of Usha C. Vance,

   4        IT IS HEREBY ORDERED THAT Defendant’s Application for Leave to File
   5 Under Seal is GRANTED. The following documents should be filed with Plaintiff

   6 Justine Tanjaya’s email address redacted:

   7     Exhibit A to the Declaration of Candi N. Smiley
   8     Exhibit C to the Declaration of Candi N. Smiley
   9     Exhibit E to the Declaration of Candi N. Smiley
  10

  11

  12 DATED: June 27, 2019

  13

  14

  15
                                             HON. GEORGE H. WU,
  16
                                             United States District Judge
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -2-
        [PROPOSED] ORDER REGARDING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
